On April 20,1994, the Defendant was sentenced to a term of twenty (20) years each in Montana State Prison for Count I: Sexual Intercourse without consent (felony) and to Count II: Sexual Intercourse without consent (felony). Sentences to run concurrently with each other. It is recommended that defendant not be eligible for parole until he has successfully enrolled in and completed the Montana Sex Offender Treatment Program; and until he has successfully completed the alcohol and chemical dependency treatment programs available. Plus fee, fine and conditions as listed in the April 20, 1994 Judgment. Credit is given for 268 days.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matt Clifford, Legal Intern from the Montana Defender Project. The state was represented by Dale Mrkich, Deputy County Attorney from Billings, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*64Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will be amended to add the dangerous designation. All other portions of the sentence shall remain the same as originally imposed.
The reasons for the decision are: (1) because of the defendant’s long record of assaultive behavior, (2) the defendant is definitely a predator; (3) the Sentence Review Board finds that the dangerous designation should have been part of the original sentence.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Matt Clifford, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court. The Sentence Review Board also wishes to thank Dale Mrkich, Deputy County Attorney for appearing on behalf of the State of Montana.